Citation Nr: 0127281	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, status post lateral meniscectomy with traumatic 
arthritis, currently rated 20 percent disabling. 

2.  Entitlement to an effective date earlier than January 5, 
2000, for an increased rating for a right knee disorder 
status post lateral meniscectomy, to include the issue of 
whether the March 1995 administrative denial of an increased 
rating for that right knee disorder, then rated 10 percent 
disabling, is final.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1980.

The appeal arises from the April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, granting an increased rating to 20 percent 
disabling for a right knee disorder status post lateral 
meniscectomy.  The RO also found that there was no clear and 
unmistakable error (CUE) in the RO's prior failure to 
schedule an examination of the veteran's right knee for 
development of the veteran's (prior) November 28, 1994 claim 
for an increased rating for a right knee disorder, then rated 
10 percent disabling.  The veteran in his June 2000 notice of 
disagreement with the April 2000 RO decision argued that he 
was not claiming CUE in a prior action or determination of 
the RO.  Rather, he argued that he was entitled to have his 
prior claim for an increased rating, initiated on November 
28, 1994, remain open based on the RO's failure to adequately 
develop that claim, pursuant to Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Following a Statement of the Case issued 
in July 2000 and a VA Form 9 received in September 2000, the 
RO in an April 2001 Supplemental Statement of the Case 
interpreted Hayre more narrowly than the interpretation 
espoused by the veteran and confirmed a denial of the earlier 
effective date claim.  Thus the earlier effective date claim 
was put forth by the veteran not on the basis of CUE, but on 
the basis of the non-finality of a March 1995 denial of the 
prior November 28, 1994 claim for an increased rating. 


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
limitation of flexion and some pain on use, including 
intermittent exacerbations, which together are equivalent to 
limitation of flexion of the knee to 30 degrees, but are not 
equivalent to limitation of flexion to 15 degrees.  

2.  In December 1994 and January 1995 the RO made reasonable 
efforts to develop the evidentiary record pertaining to the 
veteran's November 1994 claim for an increased rating for a 
right knee disorder, including efforts requesting applicable 
VA records, requesting that the veteran assist in providing 
pertinent records, and informing the veteran that VA records 
he had indicated as being pertinent to his claim had been 
sought but not found.  

3.  In March 1995 the RO notified the veteran of its denial 
of the claim for an increased rating for a right knee 
disorder, then rated 10 percent disabling; the veteran did 
not file a timely notice of disagreement with that 
determination.  

4.  There was no medical evidence received by the RO between 
January 5, 1999, and January 5, 2000, reflecting treatment 
for a right knee disorder during that one year period.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
a right knee disorder have not been met, and the veteran's 
disability is most appropriately rated under Diagnostic Code 
5259-5260.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5259-5260 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The finality of a March 1995 denial of a claim for an 
increased rating for a right knee disorder, then rated 10 
percent disabling, is not tolled.  See Simmons V. West, 14 
Vet. App.  84 (2000); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

3.  An effective date earlier than January 5, 2000, for the 
grant of an increased rating from 10 to 20 percent for a 
right knee disorder is not warranted.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 1991), Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000); 38 C.F.R. §§ 3.155, 3.400 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Consideration

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a determination is necessary as to the potential 
for prejudice to the veteran were the Board to proceed to 
consider the merits of the issue presented.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  While it is apparent 
that the RO has not yet considered whether any additional 
notification or development actions are required under the 
VCAA, the effective date matter, it is noted, is one 
determined by the then-governing legal authority, and, as 
such, the subsequently enacted VCAA cannot be applicable to 
require additional fact gathering as to that claim.

Regarding the increased rating claim, the RO in a July 2000 
Statement of the Case and an April 2001 Supplemental 
Statement of the Case addressed the claim on appeal, 
discussed applicable laws and regulations, and denied the 
claim on the merit.  The veteran was informed of the bases of 
the denial, and thus of the areas of the evidentiary record 
which might be supported by additional evidence supportive of 
his claim, in order to allow VA adjudicators to arrive at a 
more favorable determination.  The veteran was afforded VA 
examinations of his right knee in February 2001, and a March 
2001 supplement to the examination reports was submitted 
based upon a review of the record.  The examiner provided a 
written evaluation of the veteran's right knee disorder.  The 
examinations and addendum are sufficiently thorough to 
fulfill the requirements of providing the veteran an adequate 
examination.  See, as addressed below, 38 C.F.R. § 4.40, 
4.45, 4.71a, Diagnostic Codes 5010-5003, 5257, 5259, 5260, 
5261 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).  All indicated pertinent records from medical 
professionals have been obtained, and there is no basis in 
the record to reasonably expect a further search for 
additional records would assist the veteran in his claim.  
Accordingly, the Board finds that evidentiary development and 
claimant notification requirements pursuant to the VCAA have 
been satisfied.  The VA has satisfied its duties to notify 
and to assist the claimant in this case.

The veteran's representative, in a September 2000 letter 
accompanying the veteran's VA Form 9, informed that the 
veteran was requesting a hearing before a hearing officer at 
the RO.  In the VA Form 9 the veteran informed that he did 
not want a hearing before a member of the Board of Veterans' 
Appeals (Board).  The RO sent the veteran a letter in October 
2000 informing him of a hearing before a hearing officer at 
the RO scheduled for November 14, 2000.  A letter from the 
veteran dated October 23, 2000 was received at the RO on 
November 1, 2000, informing that he would not be able to 
attend a hearing at the RO because his panic and anxiety 
disorder would not permit him to travel to that RO in 
Buffalo, New York.  The veteran then requested that some 
arrangement be made to have a hearing for him in Syracuse, 
New York.  The RO sent the veteran a letter on November 3, 
2000, informing that a hearing before a hearing officer at 
the Buffalo RO was scheduled for December 5, 2000.  The 
undersigned Board member confirmed through administrative 
channels, as documented by a copy of a November 6, 2001 
electronic communication contained within the claims folder, 
that the veteran canceled that hearing.  There is no 
indication that the veteran desired to have that hearing 
rescheduled, or that he otherwise desired a further 
opportunity of a hearing.

II.  Entitlement to an Increased Evaluation for a Right Knee 
Disorder, 
Currently Rated 20 Percent Disabling

II. A.  Factual Background

The veteran was service connected for a right knee disorder 
by an April 1982 RO rating decision, with a 10 percent rating 
assigned under Diagnostic Code 5259.  This diagnostic code 
provides that symptomatic removal of the semilunar cartilage 
will be evaluated at 10 percent.  The decision was based on 
service medical records showing treatment for mild 
chondromalacia and internal derangement injury while playing 
soccer and a history of subsequent arthroscopic surgery with 
removal of the lateral meniscus.  It was also based on the 
findings of a VA examination in March 1982 of asymptomatic 
surgical scars, normal motion in the knee, no knee laxity or 
instability and good leg muscle tone without atrophy.  There 
were essentially no objective findings pertaining to the knee 
other than surgical residuals and complaints of recurrent 
pain, particularly when inadvertently twisting the knee.  

Private treatment records dated in 1990 and 1991, and letters 
dated in July 1990 and August 1990 were received from N. M. 
Ricciardi, M.D., a private physician.  In the letters, the 
physician informed that he had begun treating the veteran in 
June 1990, following a twisting injury to the right knee at 
work in May 1990.  Treatment included use of a knee 
immobilizer and crutches.  Internal derangement of the right 
knee was diagnosed.  During this 1990 to 1991 period, 
complaints included feelings of giving way and catching of 
the knee, significant knee pain with inability to perform 
prolonged work requiring use of the knee, and radiation of 
discomfort down to the foot and ankle.  In November 1990 the 
veteran reported falling down a flight of stairs due to the 
knee giving way, though this resulted in no fractures.  After 
that fall he was again fitted with a knee immobilizer.  In 
January 1991 he underwent arthroscopy of the knee, revealing 
marginal osteophytes and a partial tear of the anterior 
cruciate ligament, but without gross static instability.  The 
veteran returned to work in the beginning of March 1991, but 
had another incident of knee pain and swelling in late April 
1991.  In May 1991 he still had intermittent swelling of the 
right knee, with swelling reportedly resulting merely from 
walking on a concrete floor.  Work at that time required only 
sitting and sorting mail.  In August 1991, he reported being 
absent from work for a week due to pain and swelling in the 
right knee.  An examination at that time revealed swelling 
and fluid in the knee.  

An August 1996 Postal fitness-for-duty examination prescribed 
the following restrictions as related to the veteran's right 
knee:  lifting no more than 20 pounds, no squatting and 
avoiding long periods of standing/walking.  A poor prognosis 
was assessed.  

At a June 1997 private orthopedic examination by N. M. 
Ricciardi, M.D., a history was noted of arthritis of the 
medial and lateral compartments of the right knee.  May 1997 
X-rays confirmed the presence of osteophytic spurring, but 
without gross bony destruction or soft tissue calcifications.  
The veteran wore an anterior cruciate ligament brace which 
gave him some support and some confidence.  Range of motion 
was from -10 degrees extension to 90 degrees flexion.  There 
was no gross instability, but there was mild atrophy of the 
thigh and calf.  Assessed restrictions included intermittent 
standing no more than two hours per day, and use of a vehicle 
for one hour per day.  He was restricted from activities that 
involved lifting, pushing, pulling, carrying, climbing, 
bending, and kneeling.  The physician opined that the veteran 
would intermittently require crutches, that he would 
intermittently be symptomatic, and that he would eventually 
require a total knee arthroplasty.  

Upon private examination by the same physician in July 1997, 
the veteran was noted to be working at a sedentary job and to 
be performing physical therapy to improve the knee.  He 
complained of persisting restricted motion of the knee and 
activity-related pain, particularly when standing on a 
concrete floor.  The veteran's thighs measured 19 inches on 
the right compared to 18 1/2 inches on the left, and his calves 
measured 14 1/2 inches both right and left.  Range of motion 
was from -10 degrees extension to 110 degrees flexion.  The 
knee was stable.  There was mild patellofemoral and tibial 
femoral crepitation.  

The veteran submitted his current claim for an increased 
rating for a right knee disorder in January 2000.  He then 
asserted that he had severe right knee pain on a daily basis, 
as well as excessive swelling, loss of motion, and 
instability.  

At an April 2000 VA examination of the veteran's right knee, 
the veteran's history was noted including of injury to the 
right meniscus in service in 1980 and subsequent surgery.  
The veteran complained of right knee pain and difficulty 
walking, standing, or climbing stairs.  He reported using 
Motrin for knee pain for many years, but stopping that 
medication recently due to difficulties with his stomach and 
esophagus.  On examination, range of motion of the right knee 
was decreased, with extension to zero degrees and flexion to 
75 degrees actively and to 90 degrees passively.  There was 
swelling in the right knee.  It was noted that April 2000 X-
rays showed osteophytes anteriorly from the lateral tibial 
plateau, changes in the joint space, and patellofemoral 
degenerative changes.  The examiner diagnosed, in pertinent 
part, right knee traumatic osteoarthritis.  

By rating action of April 2000, the evaluation of the 
veteran's service connected disability was increased from 10 
to 20 percent.  The diagnostic code used was 5259-5257.  The 
RO noted that the increased rating was based on evidence of a 
prior medial meniscectomy with pain, loss of range of motion 
and x-ray evidence of arthritis.

At a February 2, 2001 VA peripheral nerve examination, the 
veteran's complaints and the findings were essentially 
similar to that discussed in the joints examination below.  
It was noted that a large part of the restricted motion of 
the right knee was due to fear of having any pain.  Flexion 
of the right knee was to 85 degrees as opposed to 90 degrees 
on the left.  Sensation in the legs was normal, and sensation 
to touch bilaterally was present down to his toes.  
Dorsiflexion and plantar flexion of both toes were equal and 
strong, and patellar reflexes were two plus.  Besides the 
surgical scar, there were noted scattered scars from puncture 
wounds from an arthroscopy.  These were barely visible and 
could not even be measured.  The diagnosis was moderately 
severe degenerative joint disease of the right knee as well 
as status post right medial meniscectomy.

At a February 3, 2001 VA examination of the joints, the 
veteran's history of traumatic arthritis status post medial 
meniscectomy was noted.  He reported three prior cortisone 
injections in the knee and reportedly was told that he could 
have no further injections because of potential for scarring 
and adhesions.  He walked with an antalgic gait and wore a 
Townsend brace with some relief.  He reported having a lot of 
difficulty and pain walking down stairs, though he could walk 
satisfactorily.  He reported also having knee pain in cold, 
damp weather.  He reported that he had been a Postal mail 
handler, but he was forced to retire for medical reasons.  He 
complained of knee pain, weakness, and stiffness all the 
time, with intermittent swelling, intermittent heat and 
redness, and giving way.  He also complained of locking, 
fatigability, and lack of endurance.  He reported that he 
could walk for an hour before his knee would become painful 
and would lock.  He reported that he was last treated by Dr. 
Ricciardi, the private physician treating his knee, from 1997 
to 1998.  He reported that he no longer took Motrin or 
aspirin due to an esophageal problem.  

On examination, the veteran's right and left knees looked 
identical in size and shape, with temperature normal in the 
right knee, muscle bulk appearing to be equal in each leg, 
and quadriceps circumferences equal in the legs.  He walked 
with a slight limp favoring the right leg.  The right knee 
showed no ecchymosis or deformity, and there was no 
tenderness to palpation.  There was restriction of movement 
with flexing, believed by the examiner to be due to 
apprehension of having any pain during these movements.  The 
veteran flexed his right knee to 90 degrees, compared to 110 
degrees for his left knee and extended both knees to 0 
degrees.  X-rays from April 2000 were noted to show 
moderately advanced osteoarthritis.  The examiner observed a 
six centimeter medial right knee scar which was barely 
visible, nonadherent, well healed, and nontender.  There was 
no ulceration or breakdown of skin, no tissue loss and no 
disfigurement.  The examiner reported that a note provided by 
the veteran from Dr. Ricciardi and dated in 1997 was to the 
effect that the veteran was going to need a total knee 
replacement in the near future.  The examiner assessed 
moderately severe degenerative joint disease of the right 
knee and status post right medial meniscectomy.  

A supplemental report from the February 2001 VA examiner is 
dated March 6, 2001 and was prepared following the examiner's 
review of the claims folder.  The examiner then provided 
additional details regarding the February 2001 examination.  
She noted that no instability was found in the right knee.  
The veteran no longer wore a Thompson brace, reportedly 
because he had used it only when working or when engaged in 
physically challenging sports, which sports he had not been 
able to do for years.  Movement of the knee at the 
examination produced moderate patellofemoral crepitus, but 
there was no locking or giving way.  The veteran ambulated 
without any assistive device.  Any weakness, fatigue or 
incoordination was noted in the examination.  With flareups, 
the veteran might have decreased range of motion, but this 
could not be quantified further without examining him at the 
time.

II.  B.  Increased Rating Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the VA 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2001).  A zero percent rating is 
provided where flexion of the knee is limited to 60 degrees.  
A compensable (10 percent) rating on the basis of limitation 
of flexion is warranted with flexion limited to 45 degrees; a 
20 percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  A zero percent rating is provided where 
extension of the knee is limited to five degrees.  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with extension limited to 10 degrees; 
a 20 percent rating is warranted with extension limited to 15 
degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001). 

Other impairment of the knee, recurrent subluxation and 
lateral instability, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Where slight, a 10 percent 
rating is assignable.  Where moderate, a 20 percent rating is 
assignable, and where severe, a 30 percent rating is 
assignable.

Under Diagnostic Code 5258 pertaining to dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, a 20 percent rating is assignable.  
Under Diagnostic Code 5259, a 10 percent rating is assignable 
for removal of the semilunar cartilage where the condition is 
symptomatic.

In reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.

Traumatic arthritis is rated under Diagnostic Code 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints
or 2 or more minor joint groups, with occasional 
incapacitating
exacerbations.                                                                    
20 percent 
With X-ray evidence of involvement of 2 or more major joints
or 2 or more minor joint groups.                                    
10 percent
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part that 
they affect.  38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 
7804, 780 (2001).

In this case, the current Diagnostic Code selected by the RO 
is 5259-5257.  (See rating action dated April 25, 2000).  The 
applicable regulations provide as follows:

In the selection of code numbers, 
injuries will generally be represented by 
the number assigned to the residual 
condition on the basis of which the 
rating is determined.  With diseases, 
preference is to be given to the number 
assigned to the disease itself; if the 
rating is determined on the basis of 
residual conditions, the number 
appropriate to the residual condition 
will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis 
rated as ankylosis of the lumbar spine 
should be coded "5002-5289."  In this 
way, the exact source of each rating can 
be easily identified. 

38 C.F.R. § 4.27 (2001).

Although the veteran is rated under Diagnostic Code 5257, 
there is simply no evidence of any subluxation and lateral 
instability of the right knee.  A VA examiner specifically 
addressed this matter in connection with the VA examinations 
in February 2001 and concluded that there was no evidence of 
such findings.  The other evidence of record likewise does 
not confirm the presence of any instability.  The veteran's 
principal manifestations appear to be limitation of motion 
and complaints of pain.  Accordingly, the Board finds that 
the veteran's right knee disability is not appropriately 
rated under Diagnostic Code 5257.  

Rather, the Board finds that the veteran's disability is more 
appropriately rated under the criteria for limitation of 
flexion of the knee, as this constitutes the major disabling 
feature of his disability.  Recent VA medical evaluations in 
April 2000 and February 2001 identify the veteran's 
osteoarthritis of the right knee, and note his complaints of 
limited motion with pain on use.  However, based on objective 
findings on those examinations, the Board concludes that even 
when considering limitation of motion due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination, the veteran's disorder of the right knee is 
not more closely analogous to the 30 percent ratings based on 
limitation of motion; that is, flexion to 15 degrees (See 
Diagnostic Code 5260) or limitation of extension to 20 
degrees (See Diagnostic Code 5261).  While examiners noted 
crepitus, and while the veteran's reports of pain are 
substantiated by a record over the years of intermittently 
exacerbating right knee pain, it may none the less be noted 
that the veteran has range of motion of the right knee to at 
least 85 degrees flexion and 0 degrees extension.  Equally 
important is the fact that the examiner noted that any 
fatigue, weakness or incoordination was noted on the 
examination, and that any decreased range of motion with 
flareups could not be quantified without examining the 
veteran during such flareup.   

The Board concludes that the preponderance of the evidence is 
against the assignment of the next higher, 30 percent rating, 
because the weight of the evidence is against a finding of 
limitation of functioning equivalent to limitation of flexion 
to 15 degrees, or limitation of extension to 20 degrees, so 
as to warrant a 30 percent rating under Diagnostic Codes 5260 
or 5261, respectively.  Moreover, in view of the fact that 
the veteran's principal manifestation is the limitation of 
flexion, the most appropriate Diagnostic Code is 5260.  A 
separate rating for instability is not warranted as such 
manifestation is not currently present.  Finally, as the 
veteran's scars produce no manifestations warranting a 
compensable rating, a separate rating for the scars is not 
warranted.  The preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement to an Earlier Effective Date for Increased 
Benefits for a Right Knee Disorder.  

In November 1994 the veteran submitted a claim for an 
increased rating for his right knee disorder.  He requested 
that the RO obtain from the Syracuse, New York VA Medical 
Center (VAMC) "prosthetics" records from the spring of 
1994, in support of his claim.  The RO in December 1994 
requested that the Syracuse VAMC furnish treatment records 
from December 1993 to the present.  The Syracuse VAMC in 
December 1994 replied that there were no treatment notes for 
the veteran for the period from December 1993 to the present. 

The RO in a January 1995 deferred rating decision noted that 
the veteran had referred to "prosthetics" records, and 
speculated that the Syracuse VAMC would not have routinely 
checked for such records, and perhaps for that reason did not 
find records of the veteran's treatment.  The RO sent such a 
request to the Syracuse VAMC in January 1995, for prosthetics 
records from January 1994 to the present. 

Also in January 1995 the RO sent the veteran a request for 
additional evidence to support his claim for an increased 
rating, informing him that the Syracuse VAMC had reported 
that they had no records of treatment since December 1993.  
The RO informed the veteran that they had requested 
clarification from the Syracuse VAMC about this absence of 
records and were awaiting a reply.  In its January 1995 
reply, the Syracuse VAMC informed, in reference to the 
veteran, that there was "no appt. for the above pt. for 
January 1994." 

By a March 1995 letter the RO denied the veteran's claim for 
an increased rating for a right knee disorder, then rated 10 
percent disabling.  The letter informed the veteran that the 
merits of the veteran's claim for an increased rating could 
not be adequately decided in the absence of recent medical 
evidence.  The letter further informed that the RO had 
requested evidence from the Syracuse VAMC, and that a reply 
was received from that facility informing that it had no 
records of the veteran since December 1993.  The letter also 
noted that the RO had also sent the veteran a letter in 
January 1995 requesting that he obtain for the RO information 
pertinent to his claim, but that the veteran had not replied 
to that request.  

In the year following that March 1995 denial letter, the 
veteran did not submit a notice of disagreement with that 
determination.  

The veteran and his representative now contend, in effect, 
that the RO's failure to adequately pursue in 1994 or 1995 VA 
records whose existence was indicated by the veteran 
effectively tolled finality of the RO's March 1995 denial of 
an increased rating for the veteran's service-connected right 
knee disorder.  They argue that this position is supported by 
the decision of the United States Court of Appeals for the 
Federal Circuit in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

In Hayre, the United States Court of Appeals for the Federal 
Circuit held that an RO's failure to obtain the service 
medical records of the appellant that he had specifically 
requested be obtained and its failure to notify him of its 
failure to obtain them may have constituted a grave 
procedural error and, if so, then the RO decision at issue 
there was not final.  Hayre, 188 F.3d at 1331-32, 1335. 

In this case, it may be argued that the RO in 1995 should 
have noted that the Syracuse VAMC in its January 1995 reply 
informed that there were no records for the veteran "for" 
January 1994.  Even if this were the case, the RO in January 
1995 informed the veteran that it had received no further 
records from the Syracuse VAMC in support of his claim, and 
put the veteran on notice that the claim was being denied on 
the present record.  Thus, if he then still wished to pursue 
his claim for an increased rating and knew of the existence 
of records from the Syracuse VAMC or elsewhere which would 
support his claim, he then needed to himself take some action 
or make some objection to the RO, which he did not do.  The 
veteran did not respond to either the January 1995 RO request 
sent to him or to the March 1995 letter sent to him denying 
his claim. 

The question thus presented is whether the RO's possible 
failure to fully pursue in 1994 and 1995 its requests for VA 
records at VAMC Syracuse constituted such a failure in the 
duty to assist the veteran as to toll the finality of the 
RO's March 1995 denial of the veteran's increased rating 
claim.  The Board finds that this possible failure does not 
toll the finality of the RO's March 1995 denial.  Regarding 
Hayre v. West, the Board finds that this case is 
distinguishable from the one in Hayre three vital respects:  
(1) in this case the evidence sought was not service medical 
records but VA medical records, (2) in this case the RO did 
pursue the evidence indicated by the veteran at least once, 
and (3) in this case the RO did inform the veteran that such 
a request had been made and was unsuccessful, thereby 
affording the veteran the opportunity to rectify the record 
or make objection if he believed the record to be incomplete 
or the determination to be in error.  Based on these 
distinguishable elements, the Board finds that the Hayre 
doctrine does not apply in this case so as to toll finality 
of the RO's March 1995 denial of the veteran's claim for an 
increased rating for a right knee disorder.  See Simmons V. 
West, 14 Vet. App. 84 (2000).  What is of principal 
importance in this case is that the RO responded "one way or 
the other" to the veteran's request for assistance, and 
there was thus no abrogation of responsibility on the part of 
the VA.  Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991).  
It does not appear that there was a lapse in the duty to 
assist the veteran that would rise to the level of a grave 
procedural error.  See Tetro v. Gober, 14 Vet. App. 100 
(2000); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
Hence, tolling is not warranted.  

The remaining question is whether the veteran is otherwise 
entitled an effective date earlier than January 5, 2000, for 
the grant of an increased rating from the previously assigned 
10 percent for a right knee disorder.  
The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred, 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim.  38 U.S.C.A. § 5010 (a), (b)(2) 
(West 1991 & Supp 2001); 38 C.F.R. § 3.400 (o)(2) (2000); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  As regards 
claims for increased ratings for service-connected disorders, 
VA medical records are considered to be constructively of 
record in the claims folder on the dates they are created.  
Private clinical records are deemed to be a part of the 
claims folder on the dates they are received by the RO.  
38 C.F.R. § 3.157(b) (2001).  

In this case, at the time of the January 5, 2000 date of 
receipt of claim or at any time within the one year period 
prior thereto it was not factually ascertainable, based on 
the evidence of record or constructively of record, that the 
veteran was entitled to an increased evaluation for his 
service-connected right knee disorder.  The earliest prior 
private medical records were in 1997, and there were no 
indicated VA or private records between 1997 and January 5, 
2000.  Accordingly, an effective date for an increased rating 
earlier than the date of receipt of claim cannot be 
established on that basis. 


ORDER

Entitlement to an increased rating in excess of the 20 
percent currently assigned for a right knee disorder is 
denied.  

An effective date earlier than January 5, 2000, for an award 
of a rating in excess of 10 percent for a right knee disorder 
is denied.  



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

